Citation Nr: 1441217	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-23 117	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.  

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or service-connected PTSD.  

3. Entitlement to service connection for right foot numbness, to include as secondary to diabetes mellitus.  

4. Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to July 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014 correspondence, the Veteran's representative waived RO initial consideration of evidence not previously considered, including VA and private treatment records.  

[The Veteran had also initiated an appeal of the denial of service connection for coronary artery disease.  A June 2011 rating decision granted service connection for coronary artery disease, rated 30 percent, effective September 9, 2008.  Consequently, that matter is not before the Board. ] 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


REMAND

The Veteran claims that hyperlipidemia found in service was an early manifestation of his current diabetes mellitus.  May and June 2003 service treatment records (STRs) note hyperlipidemia.  Type 2 diabetes mellitus was diagnosed on April 2009 VA examination; the examiner did not offer an opinion regarding the etiology of the disease, to include whether it is related to the hyperlipidemia noted in service.  An examination to secure such opinion is necessary.  

The Veteran claims that his hypertension is secondary to diabetes mellitus.  On March 2011 VA examination, the examiner found that the Veteran "does not have diabetes, but he does have hypertension."  Notably, the Veteran has reported (and the record shows) that hypertension was diagnosed in 2007, and diabetes mellitus was diagnosed on April 2009 VA examination.  The chronological sequence does not suggest that diabetes caused the hypertension, but does preclude that it may have aggravated the hypertension.  Therefore, the two claims are inextricably intertwined (and any determination that diabetes is service-connected would trigger a need for a medical opinion regarding a nexus between those two diseases.   Notably, the Veteran's service connected disabilities include posttraumatic stress disorder (PTSD).  As all potential theories of entitlement must be addressed, a medical opinion as to whether the Veteran's hypertension was caused or aggravated by his PTSD is also necessary.  

While VA examinations have not found a neurological diagnosis accounting for the Veteran's complaints of right foot numbness, as he served in the Southwest Asia Theater of operations during the Persian Gulf War, his claim seeking service connection for a disability manifested by right foot numbness must be addressed under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b)(6) (pertaining to disabilities due to undiagnosed illness).  Furthermore, if diabetes is found to be service-connected, the Veteran's specific allegation that his complaints of right foot numbness are secondary to such disability must be addressed.  

The Board finds that further in the matter of service connection for a sleep disorder is also necessary.  An April 2014 private treatment record from South Carolina Heart Center shows an impression of obstructive sleep apnea.  Apparently sleep studies in 2007, July 2009, and November 2013 sleep study did not find such disability.  The reports of the sleep studies are not in the record; as pertinent evidence, they must be sought.  

Finally, the most recent VA treatment records currently in the record are dated in September 2013.  Any updated records of VA treatment the Veteran received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.  

The case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his diabetes mellitus, hypertension, right foot complaints, and sleep disorder (records of which are not already associated with the record), and to provide any releases necessary for VA to the records of such evaluations and/or treatment, to specifically the October 2007, July 2009, and November 2013 sleep studies by South Carolina Heart Center.  The AOJ should secure complete clinical records from all providers.  If any private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that it is his responsibility to ensure that such records are received.  

The AOJ should also secure for the record copies of the complete updated clinical records of all VA treatment or evaluation that the Veteran has received for the claimed disabilities since September 2013.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician (or physicians) to determine whether his diabetes is related to his service (and in particular to the hyperlipidemia found therein) and whether his hypertension was caused or aggravated by his service connected ischemic heart disease or PTSD or (if diabetes mellitus is determined to be related to service) the diabetes.  The examination should also address whether or not the Veteran has a chronic disability manifested by right foot numbness, and if so its likely etiology (or whether it is due to undiagnosed illness).  The entire record, including this remand, must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Is the Veteran's diagnosis of type 2 diabetes mellitus, at least as likely as not (i.e., a 50% or better probability) related to his service, and specifically the hyperlipidemia found therein?  

(b) Was the Veteran's hypertension, at least as likely as not (a 50% or better probability) caused or aggravated by his service connected ischemic heart disease and/or PTSD or (if diabetes mellitus is determined to be related to service) his diabetes?  The opinion must encompass the concept of aggravation.

(c) Does the Veteran have a chronic disability(ies) (other than pes planus) manifested by right foot numbness?  If so, is such disability due to a known clinical diagnosis (if so, identify the diagnosis)?  

(d) If a chronic disability manifested by right foot numbness is diagnosed, is it at least as likely as not (i.e., a 50% or better probability) that such disability is related to the Veteran's service?  If not, is it at least as likely as not (a 50% or better probability) that the disability was caused or aggravated by diabetes mellitus found to be related to service?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. If suggested by records received pursuant to the development sought in # (1) above (i.e., if records received establish that the Veteran has a sleep disorder that may (and this is a low threshold requirement) be related to his service, the AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the presence and likely etiology of the sleep disorder (to include whether it is directly related to service, due to undiagnosed illness, or was caused or aggravated by a service-connected disability. 

4.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

